DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 01/06/2022 has been entered and is currently under consideration.  Claims 1 and 4-19 remain pending in the application.
Claim Objections
Claim 5 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 4-6 objected to because of the following informalities:
In claims 4-6, “step b) comprises” should read –step b) further comprises--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “c) heating the mold obtained in the previous step”.  It is not clear if the “previous step” refers to a step performed previous to step c) or a step referenced previous to step c).  For the purpose of compact prosecution, the examiner has interpreted the claim to mean heating the mold obtained in step a).
Claim 1 recites “d) applying a textile to the heated thermoplastic resin”.  It is not clear which thermoplastic resin is being referenced, e.g., the thermoplastic resin of composition (A) of step b), or the thermoplastic resin of the colored composition in step g).  For the purpose of compact prosecution, the examiner has interpreted the claim to mean applying a textile to the heated thermoplastic resin of composition (A).
Claim 4 recites “the step of heating the mold before depositing the composition (A1)”.  It is not clear if this is the same heating step as step c) in claim 1 or a second heating step.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean step c) is performed before depositing the composition (A1).
Claim 5 recites “the step of heating the mold before depositing the composition (A1)”.  It is not clear if this is the same heating step as step c) in claim 1 or a second heating step.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean step c) is performed before depositing the composition (A1).
Claim 6 recites “heating and applying a composition (A2)”.  It is not clear what is being heated, and what/where the composition is being applied to.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean heating the mold and applying a composition (A2) to the mold.
Claim 10 recites “heating and applying a composition (A2)”.  It is not clear what is being heated, and what/where the composition is being applied to.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean heating the mold and applying a composition (A2) to the mold.
Claim 14 recites “applying a composition (A2)”.  It is not clear what/where the composition is being applied to.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean applying a composition (A2) to the mold.
Claim 15 recites “depositing a second composition (A2)”.  It is not clear what is being heated, and where the composition is being deposited.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean depositing a second composition (A2) on the mold.
Claim 17 recites “further comprises the step of depositing the textile on the mold”.  It is not clear if the step of depositing the textile on the mold is the same step as step d) applying a textile to the heated thermoplastic resin or a second textile depositing step.  For the purpose of compact prosecution, the examiner has interpreted the claim to mean wherein in step d), the textile is also deposited on the mold by rolling […].
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al. (US 2017/0157804) hereinafter Takemoto in view of Huang et al. (US 2010/0156007) hereinafter Huang.
Regarding claim 1, Takemoto teaches:
A method for manufacturing a textile composite part/thermoplastic resin (abstract) comprising the following steps:
a) providing a mold ([0053]);
b) applying at least one composition (A), comprising at least one thermoplastic resin, at the bottom of the mold (Fig 4; [0047]);
c) heating the mold obtained in the previous step ([0047]);
d) applying a the textile to the heated thermoplastic resin ([0047]);
e) cooling the mold ([0053]);
f) removing the mold ([0057]); and
g) depositing, before step b), after step b), during step b), or after step a0), a colored composition comprising at least one thermoplastic or thermosetting resin on all or part of a surface of the mold ([0052, 0062]).
Takemoto does not teach a0) depositing a varnish composition at a bottom of the mold.
However, Takemoto further teaches upper and lower molds and depositing thermoplastic material on the lower mold ([0047]).
In the same field of endeavor regarding molding, Huang teaches depositing a varnish material to a mold and overmolding a plastic article for the motivation of providing a protective layer ([0023-0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Takemoto with a varnish depositing step as taught by Huang in order to provide a protective layer.
Regarding claim 4, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches in step b) composition (A) is a composition (Al) and step b) comprises the step of heating the mold before depositing the composition (A1) ([0047, 0087]).
Regarding claim 5, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches in step b) composition (A) is a composition (A2) and step b) comprises the step of heating the mold before depositing the composition (A2) ([0047, 0087]).
Regarding claim 6, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches wherein step b) comprises the steps of: i) optionally heating the mold and applying a composition (Al) comprising at least one thermoplastic resin at the bottom of the mold; and ii) heating and applying a composition (A2) comprising at least one thermoplastic resin ([0047-0049]).
Regarding claim 16, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches wherein the textile is a natural or synthetic textile or a mixture optionally coated with a thermoplastic resin or is a luminous textile or is a textile coated with glue ([0040]).
Regarding claim 17, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches depositing the textile on the mold by rolling, with the aid of an applicator roll, the textile on the mold, or by pressing the textile on the mold ([0046]).
Claim(s) 7-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Huang as applied to claim 1 above, and further in view of Maillot et al (US 2014/0113075 of record) hereinafter Maillot.
Regarding claim 7, Takemoto in view of Huang teaches the method of claim 1.
Huang further teaches that the varnish composition is deposited before the thermoplastic composition is deposited in the mold.
Takemoto further teaches that the colored composition is deposited after the thermoplastic composition is deposited in the mold.
It would be apparent to one of ordinary skill that Takemoto in view of Huang teaches wherein step g) is carried out after step a0) and the mold is heated before depositing the colored composition.
Takemoto in view of Huang does not teach wherein step a) of providing the mold further comprises the steps of: optionally making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image from step i) or an image in an inkjet printing assembly; and, the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image.
In the same field of endeavor regarding molding, Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang with the scanning and inkjet printing as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Regarding claim 8, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches in step b) composition (A) is a composition (Al) and the mold is optionally heated before deposition of composition (A1) ([0047, 0087]).
Huang further teaches that the varnish composition is deposited before the thermoplastic composition is deposited in the mold.
Takemoto further teaches that the colored composition is deposited after the thermoplastic composition is deposited in the mold.
It would be apparent to one of ordinary skill that Takemoto in view of Huang teaches wherein step g) is carried out after step a0) and the mold is heated before depositing the colored composition.
Takemoto in view of Huang does not teach wherein step a) of providing the mold further comprises the steps of: optionally making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image from step i) or an image in an inkjet printing assembly; and, the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image.
In the same field of endeavor regarding molding, Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang with the scanning and inkjet printing as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Regarding claim 9, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches in step b) the composition (A) is a composition (A2) and the mold is heated before deposition of composition (A2) ([0047, 0087]).
Huang further teaches that the varnish composition is deposited before the thermoplastic composition is deposited in the mold.
Takemoto further teaches that the colored composition is deposited after the thermoplastic composition is deposited in the mold.
It would be apparent to one of ordinary skill that Takemoto in view of Huang teaches wherein step g) is carried out after step a0) and the mold is heated before depositing the colored composition.
Takemoto in view of Huang does not teach wherein step a) of providing the mold further comprises the steps of: optionally making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image from step i) or an image in an inkjet printing assembly; and, the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image.
In the same field of endeavor regarding molding, Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang with the scanning and inkjet printing as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Regarding claim 10, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches in step b) composition (A) is a composition (Al) and the mold is optionally heated before deposition of composition (A1) ([0047, 0087]), and wherein step b) further comprises the steps of: b1) optionally heating and applying a composition (A2) comprising at least one thermoplastic resin ([0047, 0087]).
Huang further teaches that the varnish composition is deposited before the thermoplastic composition is deposited in the mold.
Takemoto further teaches that the colored composition is deposited after the thermoplastic composition is deposited in the mold.
It would be apparent to one of ordinary skill that Takemoto in view of Huang teaches wherein step g) is carried out after step a0) and the mold is heated before depositing the colored composition.
Takemoto in view of Huang does not teach wherein step a) of providing the mold further comprises the steps of: optionally making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image from step i) or an image in an inkjet printing assembly; and, the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image.
In the same field of endeavor regarding molding, Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang with the scanning and inkjet printing as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Regarding claim 11, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches wherein step g) is carried out after step b) and the mold is heated before depositing the colored composition ([0047-0050, 0087]).
Takemoto in view of Huang does not teach wherein step a) of providing the mold further comprises the steps of: optionally making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image from step i) or an image in an inkjet printing assembly; and, the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image.
In the same field of endeavor regarding molding, Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang with the scanning and inkjet printing as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Regarding claim 12, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches in step b) the composition (A) is a composition (Al) and the mold is optionally heated before deposition of composition (Al) ([0047, 0087]).
Takemoto further teaches wherein step g) is carried out after step b) and the mold is heated before depositing the colored composition ([0047-0050, 0087]).
Takemoto in view of Huang does not teach wherein step a) of providing the mold further comprises the steps of: optionally making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image from step i) or an image in an inkjet printing assembly; and, the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image.
In the same field of endeavor regarding molding, Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang with the scanning and inkjet printing as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Regarding claim 13, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches in step b) the composition (A) is a composition (A2) and the mold is heated before deposition of composition (A2) ([0047, 0087]).
Takemoto further teaches wherein step g) is carried out after step b) and the mold is cooled before depositing the colored composition ([0047-0050, 0087]).
Takemoto in view of Huang does not explicitly recite the mold is cooled at a temperature between 20°C and 100°C.
However, Takemoto teaches a range of values for the temperature that overlaps with the claimed range ([0059]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the temperature as taught by Takemoto that overlaps with the claimed range.
Takemoto in view of Huang does not teach wherein step a) of providing the mold further comprises the steps of: optionally making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image from step i) or an image in an inkjet printing assembly; and, the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image.
In the same field of endeavor regarding molding, Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang with the scanning and inkjet printing as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Regarding claim 14, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches in step b) the composition (A) is a composition (Al) and the mold is optionally heated before deposition of composition (Al) ([0047, 0087]).
Takemoto further teaches wherein step g) is carried out after step b) and the mold is heated before depositing the colored composition ([0047-0050, 0087]).
Takemoto in view of Huang does not teach wherein step a) of providing the mold further comprises the steps of: optionally making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image from step i) or an image in an inkjet printing assembly; and, the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image and after step g) heating the mold and applying a composition (A2) comprising at least one thermoplastic resin.
In the same field of endeavor regarding molding, Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).  Maillot further teaches applying further thermoplastic resin after deposition of the colored ink ([0091-0092, 0108])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang with the scanning and inkjet printing and additional thermoplastic resin as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Regarding claim 15, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches wherein step b) comprises a first step of depositing the composition (A) that is a composition (Al) and optionally heating the mold before deposition of the composition (Al) and a second step of heating the mold and depositing a second composition (A) that is a composition (A2) ([0047, 0087]; the injection of the matrix resin can be divided into two steps, injecting matrix material and continuing to inject matrix material).
Takemoto further teaches wherein step g) is carried out after step b) and the mold is cooled before depositing the colored composition ([0047-0050, 0087]).
Takemoto in view of Huang does not explicitly recite the mold is cooled at a temperature between 20°C and 100°C.
However, Takemoto teaches a range of values for the temperature that overlaps with the claimed range ([0059]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the temperature as taught by Takemoto that overlaps with the claimed range.
Takemoto in view of Huang does not teach wherein step a) of providing the mold further comprises the steps of: optionally making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image from step i) or an image in an inkjet printing assembly; and, the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image.
In the same field of endeavor regarding molding, Maillot teaches making a scan of the mold and then processing a signal obtained of the scanned mold to provide an image; and loading the image in an inkjet printing assembly, and the deposition of the colored composition being carried out with the aid of the inkjet printing assembly according to the loaded image for the motivation of obtaining molded objects having printed surface of great quality ([0009, 0037-0040, 0062-0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method as taught by Takemoto in view of Huang with the scanning and inkjet printing as taught by Maillot in order to obtain molded objects having printed surface of great quality.
Regarding claim 19, Takemoto in view of Huang teaches the method of claim 1.
Takemoto in view of Huang does not teach manufacturing leather goods.
In the same field of endeavor regarding molding, Maillot teaches molding of leathered goods in order to obtain leather goods having printed surface of great quality ([0009, 0079-0080]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Takemoto in view of Huang for producing leather goods as taught by Maillot in order to obtain leather goods having printed surface of great quality.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of Huang as applied to claim 1 above, and further in view of Kutluoglu et al. (US 2015/0024187) hereinafter Kutluoglu.
Regarding claim 18, Takemoto in view of Huang teaches the method of claim 1.
Takemoto further teaches a 3d mold (Fig 4-5).
Takemoto in view of Huang does not teach wherein the mold is a 2D mold previously etched by chemical etching, laser, machining, or wherein the mold is a 3D mold comprising steel, nickel, or silicone.
In the same field of endeavor regarding molding, Kutluoglu teaches a mold comprising steel or nickel for the motivation of providing good thermal conductivity ([0091-0092]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the mold as taught by Takemoto in view of Huang with the mold material as taught by Kutluoglu in order to provide good thermal conductivity.
 Response to Arguments
Applicant’s arguments filed 01/06/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


/TIMOTHY KENNEDY/             Primary Examiner, Art Unit 1743